Exhibit 10.2

JOINT OPERATING AGREEMENT
 
This Joint Operating Agreement (the “Agreement”) is entered into as of March 11,
2016 (“Effective Date”) by and between Code Rebel Corporation, a Delaware
corporation (“Code Rebel”), and Aegis Identity Software, Inc., a Delaware
corporation (“Aegis”, and together with Code Rebel, each a “Party”, and,
collectively, the “Parties”). Capitalized terms used in this Agreement that are
not otherwise defined in this Agreement shall have the respective meanings
ascribed thereto in the Agreement and Plan of Merger dated as of even date
herewith (“Merger Agreement”), by and between the Parties and CR Acquisition
Corporation, a Delaware corporation.
 
WHEREAS, Code Rebel is a software company that develops, licenses, and supports
software designed for cross-platform enterprise security and productivity; and
 
WHEREAS, Aegis is a software company that has developed a software platform to
serve the needs of cyber-security, digital identity management and access
management in the Higher Education and K-12 markets; and
 
WHEREAS, the Parties have entered into the Merger Agreement, which contemplates
a Merger of CR Acquisition Corporation with and into Aegis, subject to the
conditions, terms and provisions of the Merger Agreement; and
 
WHEREAS, in advance of the Closing of the Merger, in order to better realize the
potential of both businesses, each of Code Rebel and Aegis desire to engage in
certain marketing and development and other joint business efforts for the
benefit of the other Party and the post-Closing combined entity.
 
NOW, THEREFORE, in consideration of foregoing premises, the mutual covenants,
promises and representations set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
accepted, the Parties hereto hereby agree as follows:
 
I. SERVICES
 
1.1.           Joint Operating Efforts.
 
(a)           The joint business operations of the Parties will be coordinated
by executives or directors of Aegis and Code Rebel that are, from time to time,
appointed by the respective Party for such purpose (each an “Operations Manager”
and, collectively, the “Operations Board”). Any Operations Manager that is
appointed by a Party may be removed by such Party and any successor may be
appointed, in each case, upon notice to the other Party.  The initial Operations
Board shall consist of seven (7) individuals: (i) five (5) individuals shall be
appointed by Aegis (the “Aegis Managers” and, each an “Aegis Manager”); and (ii)
two (2) individuals shall be appointed by Code Rebel (the “Code Rebel Managers”
and, each a “Code Rebel Manager”).  The following individuals are hereby
appointed as the initial Operations Managers:
 
(1)           Aegis Managers:   J. Ralph Armijo, Robert Lamvik, John Vasquez,
Graham Foreman and Jeeva Ratnathicam.
 
(2)           Code Rebel Managers: Arben Kryeziu and Reid Dabney.
 
(b)           The Operations Board shall adopt procedures relating to quorum,
notice and other matters for the conduct of meetings of the Operations Board as
determined by the Operations Board.  Until modified by at least two (2) of the
Aegis Managers (which must include either J. Ralph Armijo or Robert Lamvik) and
either (x) a majority of the Code Rebel Managers or (y) Arben Kryeziu, the
following procedures shall apply:
 
(1)           Quorum for the conduct of business shall consist of at least one
Aegis Manager (which must include either J. Ralph Armijo or Robert Lamvik) and
at least one Code Rebel Manager (which must be Arben Kryeziu);

 
-1-

--------------------------------------------------------------------------------

 

(2)           At any meeting of the Operations Board where there is a quorum,
the Operations Board (even though less than all of the Operations Managers may
be present) may exercise any actions that may be exercised by the entire
Operations Board;
 
(3)           Meetings shall require at least 24 hours prior written notice to
each Operations Manager in the manner specified in Section 7.2, and no agenda of
actions to be discussed at a meeting shall be required;
 
(4)           Meetings may be telephonic or by such other means that allows all
of the Operations Managers to hear each other;
 
(5)           Any Operations Manager that attends a meeting other than to
protest notice shall be deemed to have waived notice of such meeting; and
 
(6)           Approval of any action that is recommended by an Operations
Manager shall require the consent of at least two (2) of the Aegis Managers
(which must include either J. Ralph Armijo or Robert Lamvik) and either (x) a
majority of the Code Rebel Managers that attend the meeting at which such
recommendation is considered or (y) Arben Kryeziu.  Each recommended action
shall include, to the extent applicable, the form of the definitive agreement,
document or instrument that is necessary or desirable to implement and effect
such recommended action.  If the consent of any action that is recommended by an
Operations Manager is expressed in writing in lieu of a meeting of the
Operations Board, such written consent shall require the consent of at least two
(2) of the Aegis Managers (which must include either J. Ralph Armijo or Robert
Lamvik) and either (x) a majority of the Code Rebel Managers or (y) Arben
Kryeziu.
 
(c)           The purpose of the Operations Board is to recommend to each Party
certain actions that are expected to provide a mutual benefit to the Parties in
anticipation of the closing of the transactions contemplated by the Merger
Agreement, and that are consistent with the terms and provisions of this
Agreement.  No Party shall be required to accept any such recommendations;
provided, that each Operations Manager will in good faith consider each
recommendation that is proposed by any of the Operations Managers that were
appointed by the other Party.  No Operations Manager shall have the right, power
or authority to act on behalf of any Party or bind any Party, other than the
Party that appointed such Operations Manager and then only in the capacity that
such Operations Manager has as an officer, director or agent of such Party.
 
(d)           Implementation of mutually agreed recommendations.
 
(1)           In the event that any recommendation is approved by the Operations
Board (each, an “Approved Recommendation”), and such Approved Recommendation can
be implemented through the actions of the officers or the executive officers of
one or both of the Parties, then such officers or executive officers shall take
such actions, and execute and deliver any agreements, documents or instruments,
in their capacity as officers or executive officers of the applicable Party and
consistent with the Certificate of Incorporation, by-laws and other governance
documents of such Party, as may be necessary or desirable to implement such
Approved Recommendation.  In the event that the implementation of any Approved
Recommendation (or any portion thereof) requires the approval of the Board of
Directors of any Party, then such Party shall not be obligated to implement such
Approved Recommendation, or to take any actions related thereto, until such
approval is duly obtained.
 
(2)           Any separate agreement, document or instrument between the Parties
that is approved by the Operations Board and/or the Parties, as applicable, in
accordance with this Agreement, shall, unless otherwise expressly provided
therein, terminate upon the termination or expiration of this Agreement or the
Merger Agreement.

 
-2-

--------------------------------------------------------------------------------

 

(3)           To the extent that any Party takes any action, or executes and
delivers any agreements, documents or instruments, in connection with any
Approved Recommendation (but, with respect to any Approved Recommendation that
requires the approval of the Board of Directors of any Party, only to the extent
that such approval has been obtained), then: (i) the consent of the other Party
under Section 5.1 of the Merger Agreement with respect to such action, to the
extent necessary, shall be deemed to have been given, and any waiver by such
other Party of any restrictive covenant under the Merger Agreement with respect
to such action, to the extent necessary, shall be deemed to have been obtained;
and (ii) all disclosures of the Parties under the Merger Agreement shall, to the
extent applicable, be deemed to have been amended and accepted by the parties to
the Merger Agreement.  Except as set forth in this Section 1.1, nothing in this
Agreement shall amend or waive any of the covenants of the Parties contained in
Section 5.1 of the Merger Agreement.
 
1.2.           Financing Services.
 
(a)           From time to time, Aegis may request that Code Rebel provide, and
Code Rebel may, but is under no obligation to, provide, financing (an
“Additional Loan”) to Aegis upon the same terms as the loan that Code Rebel made
to Aegis, evidenced by the 9% Promissory Note issued by Aegis to Code Rebel on
January 14, 2016 (“Note”).
 
(b)           In the event that any Additional Loan is provided pursuant to this
Section 1.3, Aegis shall amend the Note to reflect such Additional Loan, which
amendment shall reflect: (i) the amount of the Additional Loan and (ii) that
such Additional Loan shall accrue interest and have a payment date of like tenor
as the loan evidenced by the Note.
 
1.3.           Protection of Intellectual Property.  Unless otherwise specified
in an agreement, document or instrument between the Parties, no Party shall
acquire any rights to the other Party’s registered marks or patents, patent
applications or other intellectual property that is proprietary to such Party as
a result of this Agreement.
 
II. REPRESENTATIONS AND WARRANTIES OF CODE REBEL
 
Code Rebel hereby represents and warrants to Aegis that:
 
2.1.           Organization of Code Rebel; Power and Authority.  Code Rebel is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Code Rebel has all requisite power and authority to
own and operate its properties and assets, to execute and deliver this
Agreement, and to carry on its business as presently conducted. Code Rebel is
duly qualified and is authorized to do business and is in good standing as a
foreign corporation in all jurisdictions in which the nature of its activities
and of its properties makes such qualification necessary, except for those
jurisdictions in which the failure to do so would not have a Material Adverse
Effect on Code Rebel.
 
2.2.           Due Authorization.  The execution, delivery and performance of
this Agreement has been duly authorized by Code Rebel.
 
2.3.           Binding Obligation.  This Agreement has been duly executed and
delivered by Code Rebel and is a valid and binding obligation of Code Rebel,
enforceable in accordance with its terms, subject to (a) applicable bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or similar laws
affecting creditors' rights generally, and (b) general principles of equity,
including, without limitation, standards of materiality, good faith, fair
dealing and reasonableness, equitable defenses and limits on the availability of
equitable remedies, whether such principles are considered at law or in equity.

 
-3-

--------------------------------------------------------------------------------

 

2.4.           Conflicts.  Neither the execution and delivery of this Agreement
nor the consummation of the transactions contemplated hereby will: (a) conflict
with or violate any provision of the certificate of incorporation or bylaws of
Code Rebel, (b) conflict with or violate any law, ordinance or regulation or any
decree or order of any court or administrative or other governmental body which
is either applicable to, binding upon or enforceable against Code Rebel, except
as would not individually, or in the aggregate, have a Material Adverse Effect
on Code Rebel or (c) result in a breach of, constitute a default under, result
in the acceleration of, create in any Party the right to accelerate, terminate,
modify or cancel, or require any notice under any mortgage, contract, agreement,
indenture, will, trust or other instrument which is either binding upon or
enforceable against Code Rebel or its assets and properties.
 
2.5.           Consents.  No registration or filing with, or consent or approval
of or other action by, any federal, state or other governmental agency or
instrumentality is or will be necessary for the valid execution, delivery and
performance by Code Rebel of this Agreement.
 
III. REPRESENTATIONS AND WARRANTIES OF AEGIS
 
Aegis hereby represents and warrants to Code Rebel that:
 
3.1.           Organization of Aegis; Power and Authority.  Aegis is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Aegis has all requisite power and authority to own and
operate its properties and assets, to execute and deliver this Agreement, and to
carry on its business as presently conducted. Aegis is duly qualified and is
authorized to do business and is in good standing as a foreign corporation in
all jurisdictions in which the nature of its activities and of its properties
makes such qualification necessary, except for those jurisdictions in which the
failure to do so would not have a Material Adverse Effect on Aegis.
 
3.2.           Due Authorization.  The execution, delivery and performance of
this Agreement has been duly authorized by Aegis.
 
3.3.           Binding Obligation.  This Agreement has been duly executed and
delivered by Aegis and is a valid and binding obligation of Aegis, enforceable
in accordance with its terms, subject to (a) applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or similar laws affecting
creditors' rights generally, and (b) general principles of equity, including,
without limitation, standards of materiality, good faith, fair dealing and
reasonableness, equitable defenses and limits on the availability of equitable
remedies, whether such principles are considered at law or in equity.
 
3.4.           Conflicts.  Neither the execution and delivery of this Agreement
nor the consummation of the transactions contemplated hereby will: (a) conflict
with or violate any provision of the certificate of incorporation or bylaws of
Aegis, (b) conflict with or violate any law, ordinance or regulation or any
decree or order of any court or administrative or other governmental body which
is either applicable to, binding upon or enforceable against Aegis, except as
would not individually, or in the aggregate, have a Material Adverse Effect on
Aegis or (c) result in a breach of, constitute a default under, result in the
acceleration of, create in any Party the right to accelerate, terminate, modify
or cancel, or require any notice under any mortgage, contract, agreement,
indenture, will, trust or other instrument which is either binding upon or
enforceable against Aegis or its assets and properties.
 
3.5.           Consents.  No registration or filing with, or consent or approval
of or other action by, any federal, state or other governmental agency or
instrumentality is or will be necessary for the valid execution, delivery and
performance by Aegis of this Agreement.

 
-4-

--------------------------------------------------------------------------------

 

IV. COVENANTS
 
4.1.           Non-Solicitation.  No Party (a “Restricted Party”) shall,
directly or indirectly, during the term of this Agreement and for the one-year
period from the date of termination of this Agreement: (i) solicit or cause to
be solicited any professional executive level employee or independent contractor
providing similar services (a “Specified Professional”) of the other Party,
including, with respect to the obligations of Aegis hereunder, any Specified
Professional of Bump Networks, Inc. (each, a “Protected Party”) with whom the
Restricted Party or its employees, officers, directors, counsel, or accountants
(each, a “Specified Representative”) had significant contact, or who became
known to the Restricted Party or its Specified Representatives primarily as a
result of the transactions contemplated by this Agreement or the Merger
Agreement; or (ii) hire or retain or cause to be hired or retained any Specified
Professional of a Protected Party with whom the Restricted Party or its
Specified Representatives had significant contact, or who became known to the
Restricted Party or its Specified Representatives primarily as a result of the
transactions contemplated by this Agreement or the Merger Agreement and who was,
within twelve (12) months of such proposed hiring or retention, an employee of
the Protected Party; provided, this Section shall not restrict any employment or
retention primarily resulting: (1) from any bona fide referral from an
individual or entity to the Restricted Party or its Specified Representatives
from a third party; or (2) from general advertisement or other general
recruiting method used in the ordinary course of business provided the same was
not targeted at the Restricted Party’s Specified Professional; or (3) any
Specified Professional terminated by the Restricted Party; or (4) any cessation
of business of the Restricted Party or purchase or change of control of the
Restricted Party.
 
4.2.           Confidentiality.  The Parties hereby confirm and ratify the terms
and conditions of that certain mutual confidentiality agreement dated as of
January 14, 2016.
 
4.3.           Further Assurances.  Subject to the terms and conditions herein
provided, each Party shall use its commercially reasonable efforts to (a) take,
or cause to be taken, all actions, and to do, or cause to be done as promptly as
practicable, all things necessary, proper or advisable under applicable laws to
consummate and effect the transactions contemplated by this Agreement, including
providing all notices and making all registrations, filings and applications
necessary or desirable for the consummation of the transactions contemplated
herein; and (b) defend any lawsuits or other legal proceedings (whether judicial
or administrative) challenging this Agreement or the consummation of the
transactions contemplated herein, including seeking to have any stay or
temporary restraining order entered by any court or other governmental authority
vacated or reversed.
 
V. TERM AND TERMINATION.
 
5.1.           This Agreement shall terminate on the date that the Merger
Agreement terminates or, if earlier, the Effective Time.
 
5.2.           Effect of Termination.  In the event of termination of this
Agreement as provided above, neither Party will thereafter have any liability to
the other Party hereto, or to the stockholders, directors or officers of the
other Party hereto, in respect hereof, except for the obligations of the Parties
pursuant to Section 1.2(b) and Section 4.1, and except that nothing herein will
relieve any Party from liability resulting from any breach of this Agreement
prior to such termination.
 
VI. RELATIONSHIP OF PARTIES.
 
6.1.           Nothing contained in this Agreement shall be construed to place
the Parties in the relationship of legal representatives, partners, joint
venturers or agents of one another (other than as expressly provided under this
Agreement or the Merger Agreement).  Except as expressly provided herein,
neither Party shall have any power or authority to obligate or bind the other
Party in any manner whatsoever or to assume or create any obligation or
responsibility whatsoever, express or implied, on behalf of the other Party in
any manner, or to make any representation, warranty, covenant, agreement or
commitment for or on behalf of the other Party.
 
 
-5-

--------------------------------------------------------------------------------

 

6.2.           The Parties acknowledge and agree that this Agreement does not
constitute, and shall not be construed as, a franchise agreement.
 
VII. MISCELLANEOUS.
 
7.1.           Non-Survival of Representations and Warranties.  The
representations and warranties of Code Rebel and Aegis contained in this
Agreement shall terminate at the Effective Time.
 
7.2.           Notices.
 
(a)           All notices, requests, consents, claims, demands, waivers and
other communications hereunder (including any communications with any Operations
Managers) shall be in writing and shall be deemed to have been given and duly
delivered: (i) when delivered (or delivery was properly tendered) by hand; (ii)
when delivered (or delivery was properly tendered) by the addressee if sent by a
nationally recognized overnight courier; or (iii) on the date sent by e-mail of
a PDF document (with confirmation of transmission) if sent during normal
business hours of the recipient, and on the next Business Day if sent after
normal business hours of the recipient, if the original of such notice was duly
transmitted in accordance with (i) or (ii) of this Section 7.2(a) or transmitted
by certified mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective Parties or Operations Managers at
the addresses set forth below or otherwise provided (or at such other address
for a Party or an Operations Manager as shall be specified in a notice given in
accordance with this Section 7.2(a)):
 
(b)           if to Code Rebel, to:
 
Code Rebel Corporation
77 Ho’okele Street, Suite 102
Kahului, HI  96732
Attention:  Arben Kryeziu, Chief Executive Officer
Email:  Arben@coderebel.com
 
with a copy to (which will not constitute notice to Code Rebel):
 
Herrick, Feinstein LLP
Two Park Avenue
New York, New York  10016
Attention:  Richard M. Morris, Esq.
Email: RMorris@Herrick.com
 
(c)           if to Aegis, to:
 
Aegis Identity Software, Inc.
750 West Hampden Avenue, Suite 500
Englewood, Colorado 80110
Attention:


with a copy to (which will not constitute notice to Aegis):
 
Pryor Cashman LLP
7 Times Square
New York, NY 10036-6569
Attention:  Eric M. Hellige, Esq.
Email: EHellige@pryorcashman.com
 
or to such other Persons, addresses or facsimile numbers as may be designated in
writing by the Person entitled to receive such communication as provided above.

 
-6-

--------------------------------------------------------------------------------

 

7.3.           Interpretation.  When a reference is made in this Agreement to
Sections, such reference shall be to a Section of this Agreement. Unless
otherwise indicated the words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation.” The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. When reference is made herein to “the business of” an entity,
such reference shall be deemed to include the business of all direct and
indirect subsidiaries of such entity. A reference in this Agreement to $ or
dollars is to U.S. dollars. The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
 
7.4.           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Party, it being understood that all
Parties need not sign the same counterpart.
 
7.5.           Entire Agreement; Third Party Beneficiaries.  This Agreement and
the documents and instruments and other agreements among the Parties hereto as
contemplated by or referred to herein, including the Merger Agreement,
Confidentiality Agreement, Aegis Disclosure Letter and Code Rebel Disclosure
Letter (i) constitute the entire agreement among the Parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the Parties with respect to the subject matter
hereof; and are not intended to confer upon any other Person any rights or
remedies hereunder.
 
7.6.           Amendment and Waiver. This Agreement may be amended and any
provision of this Agreement may be waived, provided that any such amendment or
waiver will be binding upon a party only if such amendment or waiver is set
forth in a writing executed by Code Rebel and Aegis. No course of dealing
between or among any Persons having any interest in this Agreement will be
deemed effective to modify, amend or discharge any part of this Agreement or any
rights or obligations of any party under or by reason of this Agreement.
 
7.7.           Severability.  In the event that any provision of this Agreement
or the application thereof becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other Persons or circumstances will be interpreted so as reasonably
to effect the intent of the Parties hereto. The Parties further agree to
negotiate in good faith to modify this Agreement so as to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that is mutually agreeable to the Parties and that will achieve, to the extent
possible, the economic, business and other purposes of such void or
unenforceable provision.
 
7.8.           Governing Law; Dispute Resolution.  This Agreement, and all
claims or causes of action (whether at law, in contract or in tort) that may be
based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance hereof, shall be governed by and construed in
accordance with the Laws of the State of New York, without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of New York. Each of the Parties hereto
irrevocably (i) consents to submit itself to the personal jurisdiction of the
state and federal courts that are located in the county of New York in the State
of New York in the event any dispute arises out of this Agreement or any of the
transactions contemplated hereby, and, in connection with any such matter, to
service of process by notice as otherwise provided herein, (ii) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court and (iii) agrees that it will not bring
any action relating to this Agreement or any of the transactions contemplated
hereby in any court other than such courts.  Any Party may make service on
another Party by sending or delivering a copy of the process to the Party to be
served at the address and in the manner provided for the giving of notices in
Section 7.2.
 
7.9.           Rules of Construction.  The Parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any Law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the Party drafting such agreement or
document.

 
-7-

--------------------------------------------------------------------------------

 

7.10.           Assignment.  No Party may assign either this Agreement or any of
its rights, interests, or obligations hereunder without the prior written
approval of the other Party. Subject to the preceding sentence, this Agreement
shall be binding upon and shall inure to the benefit of the Parties hereto and
their respective successors and permitted assigns.
 
7.11.           WAIVER OF JURY TRIAL.  EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY
AND IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF THE PARTIES IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
 
[Remainder of Page Intentionally Left Blank]

 
-8-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective officers duly authorized thereunto, as of the date first
written above.
 
CODE REBEL CORPORATION
 
By:  /s/ Arben Kryeziu          
        Name:     Arben Kryeziu
        Title:       Chief Executive Officer
 
AEGIS IDENTITY SOFTWARE, INC.
 
By:   /s/ Robert Lamvik                 
         Name:    Robert Lamvik
         Title:      Chief Executive Officer
 
 
 
[Signature Page to Joint Operating Agreement]
 

-9-

--------------------------------------------------------------------------------

 